•POWELL, J.
The defendant below, petitioner herein, Orbia Overturff, was charged and convicted in the superior court of Okmulgee county, Henryetta Division, for the crime of public drunkenness, second subsequent conviction, under Title 37 O.S. 1951 § 12, and was sentenced to serve a term of two years in the State Penitentiary. The sentence was suspended but subsequently revoked and the defendant ordered incarcerated under the original judgment and sentence. The defendant has applied for a writ of habeas corpus, seeking release from imprisonment.
*264This is a companion case of Ex parte Barnett, 96 Oída. Cr. 264, 252 P. 2d 496, was argued along with said case, and the same assignments of error are presented in this case.
For the reasons stated in the opinion in the case of Ex parte Barnett, supra, the conviction of the defendant below, petitioner herein, in the superior court of Okmulgee county, sitting at Henryetta, is hereby set aside, the judgment and sentence entered is found to be null and void, and said Orbia Overturff is hereby ordered released from the sentence and judgment imposed.
BRETT, P. J., and JONES, J., concur.